Citation Nr: 1646597	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO. 14-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus. 

2. Entitlement to service connection for bilateral pes planus. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left hallux valgus. 

4. Entitlement to service connection for left hallux valgus. 

5. Entitlement to service connection for right hallux valgus, to include as secondary to bilateral pes planus. 

6. Entitlement to service connection for bilateral ingrown toenails, to include as secondary to bilateral pes planus with hallux valgus. 

7. Entitlement to service connection for left knee degenerative joint disease, claimed as secondary to bilateral pes planus with hallux valgus. 


8. Entitlement to service connection for a right knee disability, status post total knee arthroplasty, claimed as secondary to bilateral pes planus with hallux valgus. 

9. Entitlement to service connection for a chronic kidney disability, claimed as secondary to a right knee disability, status post total knee arthroplasty. 

10. Entitlement to special monthly compensation based on the need of aid and attendance of another person. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to June 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Any future review of the case should also consider the electronic record.  


The issues of entitlement to service connection for bilateral pes planus, left hallux valgus, right hallux valgus, bilateral ingrown toenails, left knee degenerative joint disease, a right knee disability, and a chronic kidney disability; and entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence received since the last final decision on the issue of service connection for bilateral pes planus is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim.

2. Evidence received since the last final decision on the issue of service connection for left hallux valgus is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for left hallux valgus. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's 
duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The applications to reopen claims of service connection for bilateral pes planus and left hallux valgus have been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist with respect to these issues is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Generally, a claim which has been denied in a final unappealed decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156(a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). The inquiry must also determine whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118.

In denying the claims, the RO appears to have found that the Veteran did not submit new and material evidence because he had previously admitted to having a pre-existing foot disorder. However, when determining whether the submitted evidence meets the definition of new and material evidence, any newly-submitted evidence is presumed to be true for the purpose of determining whether the claim should be reopened. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The Veteran's claims of service connection for bilateral pes planus and left hallux valgus disabilities were previously denied because it was determined that the bilateral pes planus disability and left hallux valgus congenital deformity pre-existed service and were not permanently aggravated by service. 

Since the last final disallowance of the claims of service connection, evidence that has been associated with the claims file includes post-service private treatment records, lay statements from the Veteran, additional lay statements, and statements from the Veteran's treating medical providers. Collectively, the recently-submitted evidence addresses an unestablished fact that is necessary to substantiate the claims; specifically, that the Veteran's bilateral pes planus and left hallux valgus disabilities were permanently aggravated by service. 

Regarding the recently-submitted evidence, 38 C.F.R. § 3.156(a) creates a low threshold that "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the las final disallowance of the claims is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of claims of service connection for bilateral pes planus and left hallux valgus disabilities. 


ORDER

New and material evidence having been received, the appeal to reopen a claim of service connection for bilateral pes planus is granted. 

New and material evidence having been received, the appeal to reopen a claim of service connection for left hallux valgus is granted. 


REMAND

Although the Veteran has submitted a favorable evidence in support of his applications to reopen service connection for bilateral pes planus and left hallux valgus, the evidence is not sufficient by itself to establish service connection. Thus, further development is warranted. Specifically, a VA examination is needed as the Veteran has not been afforded one in connection with the current appeal. 

Regarding the remaining issues on appeal, the Veteran claims entitlement to service connection for these conditions as secondary to the bilateral pes planus and left hallux valgus disabilities. Therefore, these claims are inextricably intertwined with the bilateral pes planus and left hallux valgus claims, and adjudication must be delayed. 




Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's pes planus, bilateral hallux valgus, and bilateral ingrown toenails. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The RO IS ADVISED that the Veteran applied for special monthly compensation so that he could move into an assisted living facility. If he currently resides in an assisted living facility and is unable to physically attend a VA examination, the RO should obtain any assisted living medical records and the case should then be referred to an appropriate VA examiner for the requested opinions. 



Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Did the Veteran's pre-existing bilateral pes planus disability, as noted upon entrance into service, increase in severity during service?

b. If the pre-existing bilateral pes planus disability increased in severity during service, is there clear and unmistakable evidence (i.e., medically and factually undebateable) that the increase in severity was due to the natural progress of the disease?

If yes, the VA examiner is asked to identify factual and/or medical evidence to support the opinion. 

c. Did the Veteran's pre-existing LEFT hallus valgus condition, as noted upon entrance into service, increase in severity during service?

d. If the pre-existing LEFT hallux valgus condition increased in severity during service, is there clear and unmistakable evidence that the increase in severity was due to the natural progress of the disease?

If yes, the VA examiner is asked to identify factual and/or medical evidence to support the opinion. 

e. Is there clear and unmistakable evidence that the Veteran's RIGHT hallux valgus condition existed prior to service?

If yes, the VA examiner is asked to identify factual and/or medical evidence to support the opinion. 

f. If clear and unmistakable evidence is found, is there also clear and unmistakable evidence that the Veteran's RIGHT hallux valgus condition was not aggravated by service?

If yes, the VA examiner is asked to identify factual and/or medical evidence to support the opinion. 

g. If clear and unmistakable evidence has NOT been found demonstrating BOTH that the RIGHT hallux valgus pre-existed service and was not aggravated by service, the Veteran is presumed sound. In that case, the VA examiner should offer the following opinions:

i. Is the Veteran's RIGHT hallux valgus caused by or otherwise etiologically related to any aspect of the Veteran's service?

ii. Is the Veteran's RIGHT hallux valgus caused or aggravated by his bilateral pes planus or left hallux valgus disabilities?

h. Is the Veteran's bilateral ingrown toenail condition caused by or otherwise etiologically related to any aspect of the Veteran's service?

i. Is the Veteran's bilateral ingrown toenail condition caused or aggravated by his bilateral pes planus or bilateral hallux valgus disabilities?

The examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The service entrance examination report includes notations of flatfeet, asymptomatic; and left hallux valgus.

*A May 1945 Medical History form reflects that the Veteran presented with a chief complaint of pain in the left foot. The service physician provided a diagnosis of left hallux valgus, existed prior to service. The Veteran reported having "painful feet as long as he can remember," but "at the time he entered the Navy he was having little trouble with his feet."

*A June 1945 Report of Medical Board Summary reflects that the Veteran was admitted to the hospital with a chief complaint of bilateral foot pain, left worse than right. At that time, the Veteran reported that he had painful feet and a left great toe deformity "for as long as he could remember." Upon examination, the service physician noted marked spreading of the anterior margins of both feet, lowering of the longitudinal arches, pronation of the heels with eversion and external rotation; the service physician also noted marked hallux valgus deformity on the left foot. The service physician concluded, based in part on the Veteran's own statement, that the current findings were not incurred in the line of duty, existed prior to service, were not aggravated by service, and would likely be permanent in duration. The Medical Board recommended that the Veteran be discharged from service.

*In the Veteran's September 1945 application for compensation benefits, the Veteran noted that his hallux valgus deformity was aggravated during service.

*Upon VA examination in January 1947, the Veteran reported that his bilateral weak foot condition with left hallux valgus deformity existed prior to induction, but progressively worsened during service. The Veteran reported receiving no medical attention since service separation. The VA examiner noted third degree bilateral pes planus with mild pronation, minimal abduction, and no callosities; the VA examiner indicated the pes planus was moderately symptomatic. The VA examiner also noted a second degree hallux valgus deformity that was mildly symptomatic.


*In an October 1960 statement, the Veteran's physician indicated that the Veteran's pre-existing bilateral pes planus and left hallux valgus did not impair his ability to walk, run, or stand; in fact, the physician indicated that he did not find it necessary to treat the Veteran's feet prior to service. However, immediately following service separation, the Veteran presented with severe foot pains, recurrent aching deformity of the left great toe, and chronic ingrown toenails. The physician indicated that the flat feet and left foot conditions "both still exist and will continue to limit any pedal activity."

*In an October 1960 statement, the Veteran indicated that he has experienced pain, discomfort, and limited endurance since service due to aggravation of his foot condition, and specifically noted no such symptoms prior to service. The Veteran indicated that he must specifically consider his feet in everything that he does, including working, relaxation, and choice of footwear.

*In several recent statements, the Veteran reported increased pain in both feet due to prolonged standing, calisthenics, and marching during service. In particular, the Veteran recounted one night when he stood guard for close to eight hours before collapsing due to pain, fatigue, and weakness; this event lead to the Veteran's hospitalization in May 1945 and eventual medical discharge from service in June 1945. The Veteran reported continued symptoms upon service separation that have continued and progressed to their current severity.

*In several recent lay statements, members of the Veteran's family described the Veteran's reports of pain immediately upon service separation and his continued reports of pain and decreasing functional capacity in the subsequent years.

*In an April 2012 statement, the Veteran's podiatrist indicated that the Veteran demonstrates "an even greater degree of limited mobility than the average patient" of the same age due to his congenital biomechanical alignment and the history of bunion surgeries for a bilateral hallux valgus deformity.

*In an October 2012 statement, the Veteran's physical therapist indicated that the degree of prolonged standing described by the Veteran can lead to the development of an acquired pes planus or pes planovalgus. The physical therapist noted that current medical research demonstrates that individuals with an acquired flat feet condition show evidence of increased enzymatic activity, which results in further worsening of one's foot posture.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


